     Case 2:20-cv-02150-MLCF-DPC Document 11 Filed 08/07/20 Page 1 of 2



                     UNITED STATES DISTRICT COURT

                     EASTERN DISTRICT OF LOUISIANA



4 ACES ENTERPRISES, LLC, ET AL.                           CIVIL ACTION


v.                                                        NO. 20-2150


JOHN BEL EDWARDS, ET AL.                                  SECTION “F”

                                    ORDER

      IT IS ORDERED: that the parties shall file proposed findings

of fact and conclusions of law by 5:00 p.m. on August 10, 2020.

      IT IS FURTHER ORDERED: that the parties shall file a document

containing their proposed order of presentation by 5:00 p.m. on

August 10, 2020. The document shall include: the name of each

expected witness, their title, the topic of their testimony, and

the order in which they will be called; a list of all exhibits the

parties intend to introduce, and a description of each exhibit,

including   any   objection   to   the   exhibit,   the   grounds   for   the

objection, and the party by whom the objection is made. A copy of

each exhibit shall be delivered to the Court by way of email to

Jordan_Redmon@laed.uscourts.gov by 5:00 p.m. on August 12, 2020.




                                     1
   Case 2:20-cv-02150-MLCF-DPC Document 11 Filed 08/07/20 Page 2 of 2



     IT   IS   FURTHER   ORDERED:   that   any   witness   or   exhibit   not

included in the document will be excluded. Each side shall present

only the evidence that is strictly necessary to prove their case.

See 28 U.S.C. § 1927. The presentations shall be limited to one

hour per side.

                               New Orleans, Louisiana, August 6, 2020



                                    ______________________________
                                         MARTIN L. C. FELDMAN
                                     UNITED STATES DISTRICT JUDGE




                                      2
